Citation Nr: 1340207	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1972 to September 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was previously remanded by the Board in November 2011 for additional development.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of an increased rating for the service-connected left knee disability has been raised by the record in June 2010 and May 2012 written statements from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  Id.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that his current right knee disability is casually related to his service-connected disabilities, to include his left knee and left ankle disabilities.  The Veteran is currently service connected for a fracture, lateral tibial plateau, left knee with degenerative joint disease (hereinafter "left knee disability") and residuals, chip fracture, left ankle (hereinafter "left ankle disability").  In an October 2011 written brief presentation, the Veteran, through his representative, contended that he had an abnormal gait for some time because of his service-connected left knee and ankle disabilities, asserting that this can affect other joints, including his right knee.

As a result of the November 2011 Board remand, the Veteran was afforded a VA examination in February 2012.  A September 2012 addendum opinion was also obtained.  The Board finds that the February 2012 VA examination report and September 2012 addendum opinion are inadequate because the VA examiner opined only as to whether it is at least as likely as not that the Veteran's current right knee disability was incurred in or caused by active service and whether the right knee disability was proximately due to, or permanently aggravated by, the Veteran's service-connected left knee disability.  The VA examiner did not opine as to whether it is at least as likely as not that the Veteran's current right knee disability was proximately due to, or permanently aggravated by, the Veteran's service-connected left ankle disability.  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the current right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file, include a copy of this remand, to be reviewed by the VA examiner who prepared the February 2012 VA examination report and September 2012 VA addendum opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination to determine the etiology of his current right knee disorder.

Following review of the claims file, the examiner should render an opinion as to whether the Veteran's current right knee disorder was proximately due to, or permanently aggravated by, the Veteran's service-connected left ankle disability.  The rational for any opinion expressed should be set forth.  
  
2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



